IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY CIENIAWA,
Plaintiff, :
V. : 3:17-CV-00796
(JUDGE MARIANI)
TROOPER BRIAN PALL,
et al.,
Defendants.

by ORDER
AND NOW, THIS _{ / DAY OF SEPTEMBER, 2019, upon consideration of

Defendants’ Motion for Summary Judgment (Doc. 37), for the reasons set forth in the
Court's accompanying memorandum opinion, IT IS HEREBY ORDERED THAT:
1. The Defendants’ Motion for Summary Judgment (Doc. 37) is GRANTED IN PART
AND DENIED IN PART as follows:
a. Defendants’ Motion is GRANTED with respect to Plaintiffs claim for
compensatory damages for emotional distress;
b. Defendants’ Motion is GRANTED with respect to Plaintiffs claim for
excessive force (Count |) against David Douglas. Judgment is hereby
entered IN FAVOR OF DEFENDANT David Douglas and AGAINST

PLAINTIFF Jeremy Cieniawa.
c. Defendants’ Motion is DENIED with respect to Plaintiff's excessive force
claim against Defendants Brian Pall, Michael Foux, Larry McDaniel, and
Christopher Zukowsky (Count |).

2. Atelephone conference to schedule the above-captioned matter for trial on Plaintiff's
excessive force claim against Defendants Pall, Foux, McDaniel, and Zukowsky
(Count |) shall be held on September 24, 2019, at 11:45 a.m. Plaintiff's counsel is
responsible for arranging the call to (670) 207-5750 and all parties should be ready to

proceed before the undersigned is contacted.

   

Rdbert D. Mariani
United States District Judge

 

 
